





Exhibit 10.1




CONSULTING AGREEMENT




THIS CONSULTING AGREEMENT (the "Agreement") is made and entered into this 22nd
day of August, 2007, to be effective as of the 1st day of September, 2007 (the
"Effective Date"), by and between Alliance One International, Inc., a Virginia
USA corporation, with its office and principal place of business being 8001
Aerial Center Parkway, Morrisville, NC USA 27560 ("AOI"); and Brian J. Harker, a
resident of Wake County, North Carolina (the "Consultant").




 W I T N E S S E T H:




WHEREAS, Consultant has experience and specialized knowledge relating to
corporate governance, including specifically extensive knowledge of the
governance of AOI and its Board of Directors; and




WHEREAS, Consultant is retiring from the Board of AOI immediately following the
annual meeting of its shareholders on August 16, 2007; and




WHEREAS, the Board of AOI desires, on a transitional basis, to have access to
Consultant’s expertise; and




WHEREAS, in order to have access to Consultant’s knowledge and expertise AOI
desires to engage Consultant, and Consultant desires to be engaged by AOI, to
provide consulting services on the terms and conditions set forth in this
Agreement; and




WHEREAS, the Board of AOI does not expect to request and Consultant does not
wish to provide services at a level exceeding fifteen percent (15%) of the
average level of bona fide services provided by Consultant to AOI during the
36-month period immediately preceding the Effective Date.




NOW, THEREFORE, for and in consideration of the premises and promises herein
expressed, the parties, intending to be legally bound, hereby agree as follows:




Section 1.

Term.

This Agreement shall commence on the Effective Date, and shall continue in full
force and effect until terminated as herein provided (the “Term”).




Section 2.

Consulting Services.  

During the continuation of this Agreement, Consultant agrees to provide to the
Chairman of the Board and its Lead Independent Director, and at the direction of
the Chairman to the Committees of the Board, on the terms and conditions herein
set forth, his knowledge, and expertise relating to corporate governance (the
“Services”).  Consultant agrees to devote such time as may be necessary to
perform the Services in a timely, professional and conscientious manner, in
coordination with the Chairman of the Board.  Notwithstanding the foregoing,
Consultant shall not be asked to perform services at a level exceeding fifteen
percent (15%) of the average level of bona fide services provided by Consultant
to AOI during the 36-month period immediately preceding the Effective Date.




Section 3.

Compensation.  In consideration for the Services to be rendered by Consultant
hereunder, and subject to the terms and conditions herein set forth, AOI agrees:




(i)

to pay Consultant the sum of $7,500 monthly, payable on the first day of each
month during the Term; and




(ii)

to reimburse Consultant for the actual, reasonable expenses incurred by
Consultant in providing the Services, provided that such expenses are incurred
by Consultant during the Term. The expenses eligible for reimbursement under
this paragraph in any calendar year shall not affect any expenses eligible for
reimbursement or in-kind benefits to be provided in any other calendar year.
 Consultant’s rights under this paragraph are not subject to liquidation or
exchange for any other benefit.




Section 4 .

Non-Competition, Confidentiality and Related Undertakings.

The parties agree that the provisions of Article 13 of that certain Employment
Agreement between Consultant and AOI dated 7 November 2004, as amended
(hereinafter, the "Amended Employment Agreement") , are hereby incorporated by
reference as if fully set forth herein, and shall apply mutatis mutandis to this
Agreement.

    

Section 5.

Remedies; Limitations.

  Notwithstanding anything to the contrary herein set forth, Consultant and AOI
agree that in the event this Agreement is terminated pursuant to the provisions
of Section 6, AOI’s entire liability to Consultant shall be limited to
consulting fee payments (and related, approved expense reimbursements), which
fall due prior to the date of termination.  




Section 6.

Termination.

The parties agree that this Agreement shall terminate as follows:




6.1

Upon the parties’ mutual written agreement; or




6.2

Automatically, upon the death of Consultant; or







6.3

Automatically on February 29, 2008, unless sooner terminated as herein provided.

  




























Section 7.

Separate Agreement.

The parties expressly agree that this Agreement is entirely separate and
distinct from the Amended Employment Agreement, and that all rights and
obligations of the parties under the Amended Employment Agreement shall remain
in full force and effect notwithstanding the existence or terms and conditions
of this Agreement.  For the avoidance of doubt, the parties acknowledge and
agree that this Agreement and the Amended Employment Agreement are not
cross-defaulted with one another.  Further, the terms and conditions of this
Agreement shall not be used to construe or interpret any of the terms and
conditions of the Amended Employment Agreement and vice versa, unless otherwise
explicitly stated.




Section 8.

Indemnification.

AOI shall indemnify Consultant during the Term and thereafter to the maximum
extent permitted by applicable law from any and all liability of the Consultant
arising out of, or in connection with, his engagement hereunder; provided, that
in no event shall such indemnity of Consultant at any time during the Term be
less than the maximum indemnity provided by AOI at any time during such period
to any officer or director under any indemnification insurance policy or the
bylaws or charter of AOI or by agreement.




Section 9.

Independent Contractor.

   The parties understand and agree that each is an independent contractor
engaged in the operation of its own respective business, that neither party
shall be considered to be the agent, master or servant of the other party for
any purpose, and that neither has any general authority to enter into any
contract, to assume any obligations or to make any warranties or representations
on behalf of the other.  Further, nothing in this Agreement is intended or shall
be deemed to constitute a partnership, agency, employer-employee, or a joint
venture relationship between Consultant and AOI.  As an independent contractor,
Consultant shall be free to provide the Services in whatever fashion he deems
appropriate consistent with the terms of this Agreement. The parties expressly
acknowledge and agree that (i) Consultant is not AOI’s employee, (ii) AOI is not
required to provide Consultant with worker's compensation insurance or other
similar insurance coverage in connection with the arrangements contemplated by
this Agreement, and (iii) Consultant is responsible, inter alia, for the payment
of all employment-related taxes and withholdings in connection with his
compensation hereunder, including without limitation federal and state income,
Social Security, MediCare, unemployment and disability taxes.




Section 10.

Miscellaneous.

This Agreement shall be deemed to have been made and entered into in the State
of North Carolina, and shall be governed by and construed in accordance with the
laws of such jurisdiction.  Accordingly, Consultant irrevocably submits to the
nonexclusive jurisdiction of the courts of the United States for the Eastern
District of North Carolina, and the courts of the State of North Carolina for
Wake County, and waives any objection to the jurisdiction of such courts on the
ground of venue, inconvenient forum or otherwise, but without prejudice to the
right of AOI to commence proceedings against Consultant in any other
jurisdiction. In the event that any provision or portion of this Agreement shall
be determined to be invalid or unenforceable for any reason, the remaining
portion of such provision and the remaining provisions of this Agreement shall
be unaffected thereby, and shall remain in full force and effect.  Further, this
Agreement contains the entire understanding between AOI and Consultant with
respect to the consulting arrangements described herein, supersedes any prior
understanding and agreements with respect to the subject matter of this
Agreement, and may not be modified, amended or changed in any respect except in
a writing duly signed by Consultant and AOI.  No waiver of any of AOI’s rights
hereunder shall be deemed to be made unless the same shall be in writing, duly
signed on behalf of AOI, and each such waiver, if any, shall apply only with
respect to the specific instance involved, and shall in no way impair the rights
of AOI in any other respect at any other time.  The parties expressly agree that
the provisions of Sections 4 through 10 (inclusive) of this Agreement shall
survive the expiration or termination hereof, and shall inure to the benefit of,
and may be enforced by AOI, its affiliates and such entities’ respective
successors or assigns.  Finally, the parties agree that all pronouns and any
variations thereof herein contained shall be deemed to refer to the masculine,
feminine, neuter, singular or plural, as the identity of the person or persons,
entity or entities, may require.







IN WITNESS WHEREOF, the parties hereto have made and entered into this Agreement
in two (2) or more counterparts as of the day and year first above written







CONSULTANT:










Brian J. Harker










ALLIANCE ONE INTERNATIONAL, INC.







By:________________________________________

Title: ______________________________________












